DISMISSED and Opinion Filed April 15, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00863-CV

                       LESKEL NICHOLS, Appellant
                                 V.
                     DOWNTOWN KWIK LUBE, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-00165-D

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                         Opinion by Chief Justice Burns
      Pro se appellant Leskel Nichols appeals the trial court’s judgment in his favor.

When appellant filed his brief on January 2, 2020, we determined it was deficient.

By letter dated January 10, 2020, we notified appellant that his brief failed to comply

with the requirements of Texas Rule of Appellate Procedure 38.1. See TEX. R. APP.

P. 38.1. We provided appellant an opportunity to file an amended brief that complied

with rule 38.1’s requirements within ten days and cautioned him that failure to

comply might result in dismissal of the appeal without further notice. See id.

38.8(a)(1); 42.3(b), (c). By order dated January 17, 2020, we granted appellant an

extension to February 18, 2020. We again cautioned that failure to comply might
result in dismissal of the appeal without further notice. Appellant did not file an

amended brief.

      Although civil litigants may represent themselves at trial and on appeal, pro

se litigants must adhere to our rules of evidence and procedure, including the

appellate rules of procedure. Bolling v. Farmers Branch Indep. Sch. Dist., 315
S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). Our appellate rules have

specific requirements for briefing. See TEX. R. APP. P. 38. Among other

requirements, the rules require appellants to state concisely their complaints; provide

understandable, succinct, and clear argument showing why their complaints are

meritorious in fact and in law; cite and apply applicable law; and provide appropriate

references to the record. See id. 38.1(f–i); Bolling, 315 S.W.3d at 895. If an appellant

fails to provide adequate briefing, we may dismiss the appeal. TEX. R. APP. P. 42.3;

Bolling, 315 S.W.3d at 895–96.

      Appellant failed to file a brief that complies with our briefing rules, despite

being notified of his brief’s deficiencies and being given multiple opportunities to

amend. Appellant’s brief fails to provide a concise statement of facts supported by

record references or argument with appropriate citations to the record and legal

authorities. See TEX. R. APP. P. 38.1(g), (i). Without adequate briefing, especially

the lack of support by reference to the record and authorities, appellant is not entitled

to judicial review. See id.; Bolling, 315 S.W.3d at 895–96.



                                          –2–
     Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(c); Bolling, 315
S.W.3d at 895–96.




                                         /Robert D.Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE


190863F.P05




                                      –3–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

LESKEL NICHOLS, Appellant                  On Appeal from the County Court at
                                           Law No. 4, Dallas County, Texas
No. 05-19-00863-CV         V.              Trial Court Cause No. CC-19-00165-
                                           D.
DOWNTOWN KWIK LUBE,                        Opinion delivered by Chief Justice
Appellee                                   Burns. Justices Whitehill and
                                           Molberg participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee DOWNTOWN KWIK LUBE recover its costs
of this appeal, if any, from appellant LESKEL NICHOLS.


Judgment entered April 15, 2020




                                     –4–